Appeal from an order of County Court, Albany County. Appellant was convicted in Albany County Court on March 7, 1941 of carnal abuse of a child. On April 8, 1960 he applied for a new trial on the ground of newly discovered evidence as to the voluntary nature of a confession which was received in evidence on the trial. Appellant alleges, without naming the witness, that he will produce a person who “witnessed everything that was said and done during the procurement of said confession”. This application was properly denied by the court without a hearing. Defendant is required to show the nature of the testimony alleged to be newly discovered and to disclose *607exactly why it was not adduced at the trial. The “supplemental record” containing reference to previous applications is, on the application of appellant, stricken out as immaterial to this appeal. Order unanimously affirmed.